


8th AMENDMENT
TO THE
THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP
OF
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP


THIS 8TH AMENDMENT TO THE THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP (this “Amendment”)
is made and entered into on April 22, 2015 (“Effective Date”), by SUN
COMMUNITIES, INC., a Maryland corporation (the “General Partner”), as the
general partner of SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan
limited partnership (the “Partnership”).


RECITALS


A.    The General Partner wishes to clarify certain tax provisions that would
apply upon the liquidation of the Partnership.


B.    Article 13 of the Agreement authorizes the General Partner, as the holder
of more than fifty percent (50%) of the OP Units, to amend the Agreement




NOW, THEREFORE, in consideration of the foregoing, of the mutual promises set
forth herein, and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the General Partner, intending to
be legally bound, agrees to continue the Partnership and amend the Agreement as
follows:
    
1.    Section 6.1(b) of the Agreement is hereby deleted in its entirety and
replaced with the following:


(b)    “Subject to Section 6.2 and 12.2(a), Losses for any Taxable Year shall be
allocated in the following order and priority:
(i)    First, to each Partner (including the General Partner) holding OP Units
other than Mirror A Preferred Units, who previously was allocated Profits
pursuant to Section 6.1(a)(iii), in proportion to the amount of such Profits,
until the cumulative amount of Losses so allocated are equal to the cumulative
Profits allocated to such Partners for all prior periods;
(ii)    Second, to each Partner (including the General Partner) holding OP Units
other than Mirror A Preferred Units, in proportion to their share of outstanding
OP Units (other than the Mirror A Preferred Units), up to an amount which would
cause each such Partner to have an Adjusted Capital Account Deficit; and
(iii)    Third, to the General Partner.




2.    Section 12.2(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“(a)    The Capital Accounts of the holders of the OP Units shall be adjusted to
reflect the manner in which any unrealized income, gain, loss and deduction
inherent in the Partnership’s property, which has not previously been reflected
in the Partners’ Capital Accounts, would be allocated among the Partners if
there were a taxable disposition of such property at fair market value on the
date of distribution. Any resulting increase in the Partners’ Capital Accounts
shall be allocated, subject to Section 6.2: (i) first to the holders of the
Preferred OP Units, Series A-1 Preferred Units




--------------------------------------------------------------------------------




and Series A-4 Preferred Units in proportions and amounts sufficient to bring
their respective Capital Account balances up to the amount of the Issue Prices
of their respective OP Units plus accrued and unpaid Preferred Dividends, Series
A-1 Priority Return and Series A-4 Priority Return, as the case may be, thereon;
(ii) second to the holders of the Series C Preferred Units in proportions and
amounts sufficient to bring their respective Capital Account balances up to the
amount of the Issue Price of the Series C Preferred Units plus accrued and
unpaid Series C Priority Return thereon; (iii) third to the holders of the
Series B-3 Preferred Units in proportions and amounts sufficient to bring their
respective Capital Account balances up to the amount of the Issue Price of the
Series B-3 Preferred Units plus accrued and unpaid Series B-3 Priority Return
thereon; (iv) fourth to the holders of the Series A-3 Preferred Units in
proportions and amounts sufficient to bring their respective Capital Account
balances up to the amount of the Issue Price of the Series A-3 Preferred Units
plus accrued and unpaid Series A-3 Priority Return thereon; and (v) fifth (if
any) to the Common OP Units. Any resulting decrease in the Partners’ Capital
Accounts shall be allocated, subject to Section 6.2: (i) first to the holders of
Common OP Units, in proportions and amounts sufficient to reduce their
respective capital account balances to zero; (ii) second, to the holders of
Series A-3 Preferred Units, in proportions and amounts sufficient to reduce
their respective capital account balances to zero; (iii) third, to the holders
of Series B-3 Preferred Units, in proportions and amounts sufficient to reduce
their respective capital account balances to zero; (iv) fourth, to the holders
of Series C Preferred Units, in proportions and amounts sufficient to reduce
their respective capital account balances to zero; (v) fifth, to the holders of
Preferred OP Units, Series A-1 Preferred Units and Series A-4 Preferred Units,
in proportions and amounts sufficient to reduce their respective capital account
balances to zero; and (vi) sixth, to the General Partner.”
    
3.    Governing Law. This Amendment shall be interpreted and enforced according
to the laws of the State of Michigan.


4.    Full Force and Effect. Except as amended by the provisions hereof, the
Agreement shall remain in full force and effect in accordance with its terms and
is hereby ratified, confirmed and reaffirmed by the undersigned for all purposes
and in all respects.


5.    Successors/Assigns. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto, their respective legal representatives,
successors and assigns.












[The remainder of this page intentionally left blank]

2



--------------------------------------------------------------------------------






GENERAL PARTNER:
                        
Sun Communities, Inc., a Maryland corporation    


By: /s/ Karen J. Dearing
Karen J. Dearing, Executive Vice President, Treasurer, Chief Financial Officer,
and Secretary
    














